STAINLESS STEEL SUBSTRATE, FUEL CELL SEPARATOR, AND FUEL CELL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 
Response to Amendment
In response to communication filed on 3/3/2021:
Claims 1, 5, 6 and 8-10 have been amended; no new matter has been entered.

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “Instead, Rakowski discloses - at best - a stainless steel substrate suitable for use as a solid oxide fuel cell separator. However, the solid oxide fuel cells are significantly different from polymer electrolyte fuel cells in operation (e.g., electrolyte 
The Examiner respectfully traverses. While Rakowski et al. teach a solid oxide fuel cell separator, Tarutani teaches a separator for a polymer electrolyte fuel cell (Paragraph 0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rakowski et al. (US 2006/0286432 A1) and further in view of Tarutani et al. (WO 2016/052622 using US 2017/0301929 A1 as an English language translation).
Regarding claims 1, 2, 4-6, and 8, Rakowski et al. teach a stainless steel substrate used for a fuel cell separator in a fuel cell, the stainless steel substrate comprising Ti; Ta; substantially no Nb, and comprising Ti at 0.1-0.5% by mass and Ta at 0.1 to 0.5% by mass. (Abstract discloses ferritic stainless steel for use as an interconnect in a solid oxide fuel cell. Paragraph 0007 discloses that “interconnect” can mean a separator. Further, table II discloses various compositions of the stainless steel used. Composition 1 can include titanium at 0-0.5 wt.% and tantalum at 0-0.1 wt.%. Further, niobium can be included or not being that the weight percent of it is in the range of 0-0.2.)
However, Rakowski et al. do not teach wherein the stainless steel substrate comprises greater than or equal to 1.5% by mass Mo or to be used in a polymer electrolyte fuel cell.
Tarutani et al. teach a stainless steel substrate used for a fuel cell separator in a polymer electrolyte fuel cell (Paragraph 0049), comprising substantially no Nb, and comprising Ti at 0.1-0.5% by mass (Abstract discloses a ferritic stainless steel material for use as a separator in a solid polymer fuel cell. The stainless steel composition contains titanium at 0-0.35% by mass and niobium at 0-0.35% by mass.). Further, the stainless steel substrate can comprise 0.01 to 6% by mass Mo (Abstract and paragraphs 0056-0073 disclose Nb: 0-0.35% by mass, Ti: 0-0.35% by mass, and Mo: 0.01-6% by mass.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the stainless steel substrate of Rakowski by incorporating Mo as disclosed by Tarutani in order to improve corrosion resistance (Paragraph 0054).
Regarding claims 9 and 10, Rakowski and Tarutani et al. disclose the fuel cell comprising: a fuel cell according to claim 5. Further, Tarutani et al. teach a solid electrolyte membrane for use in a polymer electrolyte fuel cell (Paragraph 0049) comprising a fluorine-based electrolyte membrane (Paragraph 0006 discloses a typical example of the solid polymer electrolyte membrane 2 is a fluorinated ion exchange resin film.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Rakowski with Tarutani in order to effectively supply fuel gas with in-plane uniformity on a fuel electrode side and to discharge water efficiently on the cathode side (Paragraph 0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729